Citation Nr: 1433528	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection a lower back disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for the residuals of a head injury.

3.  Entitlement to nonservice-connected pension.


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. C.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from February 1974 to July 1974 and on active duty from August 1978 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction (AOJ).

In March 2013, the Veteran and Ms. C. appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim to reopen service connection for the residuals of a head injury and the claim for pension benefits are REMANDED to an AOJ.


FINDINGS OF FACT

1.  In a rating decision of September 1979, the RO denied service connection for a lower back disability because the record failed to establish that the Veteran had developed a related chronic disability during service; the RO confirmed the decision in November 1980, and the Veteran did not initiate an appeal of the case or submit any related evidence within one year thereafter. 

2.  The additional evidence presented since the rating decision in September 1979 is either redundant or cumulative of evidence previously considered or does not relate to the unestablished fact necessary to substantiate that the Veteran's lower back disability is related to service.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for a lower back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1100 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in June 2009.  The RO notified the Veteran of the evidence needed need to reopen the previously denied claim, namely, new and material evidence, and the basis for the previous denial of the claim.  


The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for determining the effective date of a claim.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a request for a VA benefit.  

The record includes the Veteran's service treatment records and private medical records.  

At his hearing, the Veteran stated that he had applied for disability benefits from the Social Security Administration, but the records pertain to the current severity of the low back disability and not to the etiology.  As the records do not relate to whether a low back disability was present in service, the lack of such evidence was the basis for the previous denial of the claim, the records are not potentially new and material and need not be obtained. 




As the Veteran has not identified any additional evidence pertinent to the claim to reopen, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in September 1979, the RO denied service connection for a lower back disability, referred to as a back injury, because the evidence failed to demonstrate that the Veteran had developed a chronic low back disability in service.  The Veteran had failed to appear for a VA examination.  In September 1980, the Veteran requested a new VA examination.  He stated too that he had been recently treated by VA.  The Veteran was then afforded another VA examination, which he also failed to attend.  The RO requested VA records, but the VA facility where the Veteran claimed to have been treated had no such records.  In sum, no new and material evidence was obtained. Accordingly, the RO issued a letter in November 1980 confirming the earlier denial of the claim.

Subsequently, the Veteran did not submit any related evidence or statements until he filed the current claim to reopen in June 2009.

Accordingly, rating decision in the September 1979 by the RO became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

The relevant evidence of record at the time of the rating decision in September 1979 consisted of the Veteran's service treatment records and his account of an in-service vehicle accident.



The service treatment records showed that the Veteran injured his back in a vehicle accident and the injury was subsequently diagnosed as back strain.  There was no evidence of spinal abnormality by X-ray.  In a line of duty report the accident occurred in the early morning hours when a fellow service member lost control of the vehicle in which the Veteran was a passenger.  The service treatment records show that while the Veteran sought treatment for low back pain several times after the vehicle accident, the spine was clinically assessed as normal on separation examination, and he denied recurrent back pain in a corresponding medical history report.  

In submitted statement, the Veteran stated that he injured his back during an in-service vehicle accident.

Current Claim to Reopen

As the rating decision in September 1979 became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

In July 2009, the Veteran submitted a claim to reopen service connection for a low back disability.  

As the Veteran's claim was received after August 2001, the current regulatory definition of new and material evidence applies. 

 "New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The additional pertinent evidence presented since the rating decision in September 1979 includes private treatment records, a December 2009 VA examination and medical opinion, statements from the Veteran, and testimony by the Veteran and Ms. C.

The private medical records show ongoing treatment for low back pain dating from 2007, at which time the Veteran gave a history of chronic low back pain since he sustained a back injury in 1998.  

In December 2009, on VA examination, the diagnosis was chronic lumbosacral strain.  The VA examiner expressed the opinion that the current lumbosacral strain was unrelated to service.  The VA examiner explained that while the Veteran had treatment for low back pain during service, the nature of the complaints were indicative of acute episodes of back pain and not the development of a chronic lower back disability.   




In statements and in testimony, the Veteran asserted that he developed a chronic low back disability during service as the result of a vehicle accident.  In her testimony, Ms. C. stated that the Veteran's low back was impaired.

As for the private medical records and the testimony of Ms. C., which relate to a current low back disability, as the evidence fails to suggest that the Veteran current back disability is related to the injury in service, the evidence is not new and material and the evidence is insufficient to reopen the claim under 38 C.F.R. § 3.156(a).

As for the VA medical opinion, which opposes rather than supports the claim, the evidence does not raise a reasonable possibility of substantiating the claim and is not new and material under 38 C.F.R. § 3.156(a).

As for the Veteran's statements and testimony about a low back disability in service and since service, the statements and testimony are cumulative of the Veteran 's statements previously made and cumulative evidence is not new and material evidence under 38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the claim of service connection for a low back disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


ORDER

As new and material evidence has not been presented, the claim of service connection for a low back disability is not reopened, and appeal is denied.





REMAND

On the claim to reopen service connection for the residuals of a head injury and the claim for nonservice-connected pension, in March 2013, the Veteran testified that he had sought disability benefits from the Social Security Administration.  As the records are potentially pertinent to the claims, and as the Veteran has not stated that the records are not relevant, further development under the duty to assist is needed. Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration.

2.  After the development is completed, adjudicate the claim to reopen service connection for the residuals of a head injury and the claim for nonservice-connected pension benefits, including basic eligibility under 38 U.S.C.A. § 1521(j).  If any benefit is denied, provide the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


